Citation Nr: 1427766	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with radiculopathy.



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1992 to August 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which reduced the rating for the Veteran's service-connected lumbosacral strain with radiculopathy from 40 to 20 percent, effective from July 1, 2008.  In a May 2011 decision, the Board restored the 40 percent evaluation, and remanded the issue of entitlement to a rating in excess of 40 percent for lumbosacral strain with radiculopathy for additional development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's back disability has not been productive of limitation of forward flexion to 30 degrees or less; ankylosis; or incapacitating episodes of intervertebral disc syndrome.  

2.  At no time during the appeal period has the Veteran's back disability been productive of more than mild incomplete paralysis of the sciatic nerves.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements.  The Veteran has not argued he has been prejudiced by inadequate notice.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The issue of entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain was remanded by the Board for additional development in May 2011.  There has been substantial compliance with the Board's remand directives, as VA records were requested and the Veteran was re-examined in June 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F. 3d at 1376-77.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Lumbosacral Strain

The Veteran's service connected lumbosacral strain disability has been evaluated under the provision of 38 C.F.R. § 4.71a, DC 5237.  Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

A review of the evidence shows that service connection was established in 1996, for the Veteran's lumbosacral strain.  It was assigned a 10 percent evaluation.  In a May 1998 rating decision, the RO increased the evaluation of the Veteran's lumbosacral strain from 10 percent to 40 percent, effective May 7, 1998.  No subsequent claims for increased benefits were received until July 2007, when the Veteran submitted the claim that has become the subject of this appeal.  

The Veteran was afforded a VA examination in August 2007.  At the examination, the Veteran reported stiffness from sitting or standing, weakness, loss of strength, constant pain, pain radiating to his legs, incapacitating episodes as often as five times per month which last for seven days, and five incidents of incapacitating episodes over the past year for a total of 150 days.  The Veteran also reported erectile dysfunction due to severe back pain.

The examination revealed radiating back pain to both legs on movement.  The range of motion study showed flexion of 70 degrees, extension of 20 degrees, right lateral flexion of 20 degrees, left lateral flexion of 15 degrees, right rotation of 20 degrees and left rotation of 20 degrees.  The range of motion study showed pain occurred at flexion of 60 degrees, extension of 20 degrees, right lateral flexion of 20 degrees, left lateral flexion of 15 degrees, right rotation of 20 degrees, and left rotation of 20 degrees.

The examiner noted there were signs of intervertebral disc syndrome consisting of decreased motor strength in the right hip area and right knee extension, (strength was 4/5 rather than 5/5) and that the Veteran's pain was causing him to have erectile dysfunction.  The lumbar spine x-ray, however, was within normal limits.  The examiner diagnosed lumbosacral strain with intervertebral disc syndrome.  

A year later, the Veteran was afforded another VA examination in September 2008.  The Veteran reported pain radiating to his right leg.  The examination revealed no thoracolumbar spine ankylosis, and active range of motion as follows: flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The Veteran reported no pain on active or passive range of motion.  A September 2008 MRI of the lumbar spine without contrast was negative.  The examiner noted that the front sheet mentioned "radiculopathy" but the exam did not validate this.

In his December 2009 VA Form 9, the Veteran reported loss of employment, loss of family, limited function with kids, daily pain, incapacitating episodes, limited motion, recurring attacks with intermittent relief, inability to bend forward and touch his toes, nerve damage, bowel and bladder problems, constant muscle spasm, pain when straightening back to normal posture, abnormal posture when walking, limping due to pain, no forward or backward motion when experiencing pain, inability to play sports, inability to have sex, limited and very painful forward flexion, painful right lateral flexion, and painful right rotation, especially at times of tenderness.  He also reported inability to run and ability to walk for limited periods only, painful bending, less movement than normal, incoordination, painful motion on muscle spasm, and limited strength, speed, endurance, and function.

The Veteran was afforded an additional VA examination in June 2013.  The examiner diagnosed old left spine strain with no bony residual and resolved radiculopathy.  The Veteran reported flare-ups that impact the function of his thoracolumbar spine, including chronic belt line ache without radiation which slightly limits activity.  The examination revealed range of motion as follows: forward flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, left lateral rotation to 20 degrees.  After repetitive-use testing with three repetitions, range of motion was the same.  The examiner noted no localized tenderness or pain to palpitation for joints and/or soft tissue, guarding, or muscle spasm of the thoracolumbar spine, normal muscle strength, no muscle atrophy, normal reflex exam, and normal sensory exam.  The examiner indicated straight leg raising test was negative and no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted no other neurological abnormalities or findings related to the thoracolumbar spine condition (such as bowel or bladder problems/pathological reflexes).  The examiner noted the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine and the Veteran uses no assistive devices.  The examiner noted that imaging studies have been performed and there is no arthritis documented, no vertebral fractures, and both the MRI and plain films taken in 2008 were normal.

The foregoing record supports, at most, an award of a 20 percent disability rating, when the Veteran reported pain after 60 degrees of flexion at the 2007 VA examination.  Thereafter, flexion has always been in excess of 60 degrees, and combined range of motion in excess of 120 degrees, supporting no more than a 10 percent evaluation.  Likewise, no record shows prescribed bed rest as to warrant a rating for incapacitating episodes, or any ankylosis. 

Furthermore, at most the record would support a separate 10 percent evaluation for mild incomplete paralysis of the sciatic nerve of the left and right lower extremity under DC 8520, around the time of the 2007 VA examination, when strength was slightly diminished to 4/5 in the hip area and knee extension.  When combined with the 20 percent evaluation for limitation of flexion, this would yield only a 40 percent rating, and after the Veteran's range of motion improved, it would combine to yield only a 30 percent evaluation.  38 C.F.R. § 4.25.  Thus, this does not support an increased rating.  Moreover, after the 2007 examination, radiculopathy has been absent, such that even those separate 10 percent ratings would fall away, again leaving a schedular evaluation below that which is already in effect.  

With respect to the erectile dysfunction complaints, last mentioned in 2009, although intervertebral disc syndrome and pain can produce it, as mentioned in the 2007 VA examination report, since the Veteran has not had evidence of radiculopathy in many years, it is reasonable to conclude it has not produced this disability.  Therefore, a separate evaluation for this condition is not indicated.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.    The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 3d. 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  

As to any implied claim for a total disability rating based on individual unemployability, although the Board returned that issue to the RO for its consideration when the case was remanded in 2011, the Veteran has since withdrawn that aspect of the appeal in a May 2013 statement.  


ORDER

A rating in excess of 40 percent for back disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


